 



Exhibit 10.42
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of July 1,
2007 by and between Burger King Corporation, a Florida corporation (together
with any Successor thereto, the “Company”), and Charles M. Fallon (“Executive”).
WITNESSETH:
     WHEREAS, Executive commenced employment with the Company on June 19, 2006;
     WHEREAS, the Company desires to continue to employ and secure the exclusive
services of Executive on the terms and conditions set forth in this Agreement;
     WHEREAS, Executive desires to accept such employment on such terms and
conditions; and
     WHEREAS, Executive currently is a party to an employment agreement with the
Company dated June 5, 2006 that governs the terms and conditions of his
employment (the “Original Agreement”) and Executive and the Company desire to
have the Original Agreement superseded by the terms of this Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and promises contained herein and for other good and valuable consideration, the
Company and Executive hereby agree as follows:
     l. Agreement to Employ; Amendment and Restatement of Original Agreement.
     (a) Upon the terms and subject to the conditions of this Agreement, the
Company hereby agrees to continue to employ Executive, and Executive hereby
accepts such continued employment with the Company.
     (b) This Agreement shall serve as a complete amendment and restatement of
the Original Agreement. All terms of the Original Agreement shall be superseded
by the terms of this Agreement and, upon execution of this Agreement, the
Original Agreement shall be of no further force and effect.
     2. Term; Position and Responsibilities; Location.
     (a) Term of Employment. Unless Executive’s employment shall sooner
terminate pursuant to Section 8, the Company shall continue to employ Executive
on the terms and subject to the conditions of this Agreement from the date first
written above through June 30, 2008 (the “Initial Term”). Effective upon the
expiration of the Initial Term and each Additional Term (as defined below),
Executive’s employment hereunder shall be deemed to be automatically extended,
upon the same terms and conditions, for an additional period of one (1) year
(each, an “Additional Term”), in each such case, commencing upon the expiration
of the Initial Term or the then current Additional Term, as the case may be,
unless the Company shall have given written notice to Executive, at least ninety
(90) days prior to the expiration of the Initial Term or such Additional Term,
of its intention not to extend the Employment Period (as defined below)
hereunder; provided that any such notice of non-extension shall be deemed to
constitute a termination of Executive’s employment by the Company

 



--------------------------------------------------------------------------------



 



Without Cause pursuant to Section 9(c) hereof. The period during which Executive
is employed by the Company pursuant to this Agreement, including any extension
thereof in accordance with the preceding sentence, shall be referred to as the
“Employment Period.”
     (b) Position and Responsibilities. During the Employment Period, Executive
shall serve as Executive Vice President and President, North America, and shall
have such duties and responsibilities as are customarily assigned to individuals
serving in such position and such other duties consistent with Executive’s title
and position as the Chief Executive Officer of the Company and the Board of
Directors (or any committee thereof) of the Company (the Board or such committee
referred to as the “Board”) specifies from time to time (it being understood by
the parties that, notwithstanding the foregoing, the Company is free, at any
time and from time to time, to reorganize its business operations, and that
Executive’s duties and scope of responsibility may change in connection with
such reorganization). Executive shall initially report directly to the Chief
Executive Officer of the Company. Executive shall devote all of his skill,
knowledge, commercial efforts and business time to the conscientious and good
faith performance of his duties and responsibilities for the Company to the best
of his ability.
     (c) Location. During the Employment Period, Executive’s services shall be
performed primarily in the Miami-Dade metropolitan area. However, Executive may
be required to travel in and outside of Miami-Dade as the needs of the Company’s
business dictate.
     3. Base Salary. During the Employment Period, the Company shall pay
Executive a base salary at an annualized rate of $425,000, payable in
installments on the Company’s regular payroll dates. The Board shall review
Executive’s base salary annually during the Employment Period and may increase
(but not decrease) such base salary from time to time, based on its periodic
review of Executive’s performance in accordance with the Company’s regular
policies and procedures. The annual base salary payable to Executive from time
to time under this Section 3 shall hereinafter be referred to as the “Base
Salary.”
     4. Annual Incentive Compensation. Executive shall be eligible to receive an
annual bonus (“Annual Bonus”) with respect to each fiscal year ending during the
Employment Period. The Annual Bonus shall be determined under the 2006 Omnibus
Incentive Plan (the “Omnibus Plan”) or such other annual incentive plan
maintained by the Company for similarly situated employees that the Company
designates, in its sole discretion (any such plan, the “Bonus Plan”), in
accordance with the terms of such plan as in effect from time to time. For each
such fiscal year, Executive shall be eligible to earn a target Annual Bonus
equal to seventy percent (70%) of Executive’s Base Salary for such fiscal year,
if the Company achieves the target performance goals established by the Board
for such fiscal year. If the Company does not achieve the threshold performance
goals established by the Board for a fiscal year, Executive shall not be
entitled to receive an Annual Bonus for such fiscal year. If the Company exceeds
the target performance goals established by the Board for a fiscal year,
Executive shall be entitled to earn an additional Annual Bonus, currently of up
to 100% of the target Annual Bonus, for such year in accordance with the terms
of the applicable Bonus Plan. Subject to subsection (b) below, the Annual Bonus
for each year shall be payable in cash at the same time as bonuses are paid to
other senior executives of the Company in accordance with the terms of the
applicable Bonus Plan. Executive shall be entitled to receive any Annual Bonus
that becomes payable in a lump-sum cash payment, or, at his election, (A) up to
fifty percent (50%) of the Annual Bonus in the form of a grant of restricted
stock units of Common Stock (as defined below) or (B) in any form that the Board
generally makes available to the Company’s executive management team, provided
that any such election is made by Executive in Compliance with Section 409A of
the Internal Revenue Code of 1986 (as amended) and the regulations promulgated
there under.

2



--------------------------------------------------------------------------------



 



     5. Annual Equity Incentive Compensation.
     (a) All equity of Burger King Holdings, Inc. (“Holdings”) or equity-based
awards with respect to the common stock of Holdings (“Common Stock”) held by
Executive as of the date hereof and any Management Subscription and
Shareholders’ Agreement, Management Stock Option Agreement and Restricted Share
Agreement (collectively, the “Equity Award Agreements”) to which the Executive
is a party as of the date hereof, will continue in accordance with their
respective terms provided that, notwithstanding any other provision of this
Agreement or the Equity Award Agreements, if a Change in Control (as defined
below) occurs and, within twenty-four (24) months after the date of such Change
in Control, Executive’s employment is terminated by the Company “Without Cause”
or by Executive for “Good Reason” (as defined below), all options to acquire
Common Stock held by Executive at such time (the “Options”) and the then
unvested portion of those 15,865 restricted stock units granted to Executive on
June 2, 2006, if any, will become immediately and fully vested upon such
termination and, with respect to the Options, Executive shall have ninety
(90) days from the Termination Date to exercise such Options. For purposes of
this Agreement, the term “Change in Control” shall have the meaning ascribed to
such term in the Omnibus Plan.
     (b) During the Employment Period, Executive shall be entitled to receive a
target annual performance-based equity grants in accordance with the terms and
conditions of the Omnibus Plan or such other plan providing for equity-based
incentive compensation maintained by the Company for employees at Executive’s
grade level that the Company designates, in its sole discretion.
     6. Employee Benefits.
     (a) General. During the Employment Period, Executive will be eligible to
participate in the employee and executive benefit plans and programs maintained
by the Company from time to time in which executives of the Company at
Executive’s grade level are eligible to participate, including to the extent
maintained by the Company, life, medical, dental, accidental and disability
insurance plans and retirement, deferred compensation and savings plans, in
accordance with the terms and conditions thereof as in effect from time to time.
     (b) Benefit Allowance. During the Employment Period, in addition to the
benefits provided under Section 6(a), Executive will also be entitled to receive
a perquisite allowance on an annualized basis of $35,000 to be used by Executive
in connection with (i) financial planning services, (ii) a car allowance and
(iii) additional life insurance benefits.

3



--------------------------------------------------------------------------------



 



     7. Expenses; Etc.
     (a) Business Travel, Lodging, etc. During the Employment Period, the
Company will reimburse Executive for reasonable travel, lodging, meal and other
reasonable expenses incurred by him in connection with the performance of his
duties and responsibilities hereunder upon submission of evidence satisfactory
to the Company of the incurrence and purpose of each such expense, provided that
such expenses are permitted under the terms and conditions of the Company’s
business expense reimbursement policy applicable to executives at Executive’s
grade level, as in effect from time to time. During the Employment Period, the
Company shall pay or reimburse Executive for the annual membership dues for one
(1) airline club memberships of Executive’s choosing.
     (b) Vacation. During the Employment Period, Executive shall be entitled to
vacation on an annualized basis in accordance with the Company’s vacation
policy, currently four (4) weeks per year for an individual in Executive’s
position, without carry-over accumulation. Executive shall also be entitled to
Company-designated holidays.
     8. Termination of Employment.
     (a) Termination Due to Death or Disability. Executive’s employment shall
automatically terminate upon Executive’s death and may be terminated by the
Company due to Executive’s Disability (as defined below in this subsection (a)).
In the event that Executive’s employment is terminated due to his Disability or
death, no termination benefits shall be payable to or in respect of Executive
except as provided in Section 8(f)(ii). For purposes of this Agreement,
“Disability” means a physical or mental disability that prevents or would
prevent the performance by Executive of his duties hereunder for a continuous
period of six (6) months or longer. The determination of Executive’s Disability
will (i) be made by an independent physician agreed to by the parties, or if the
parties are unable to agree within ten (10) days after a request for designation
by a party, by an independent physician identified by the Company’s disability
insurance provider, (ii) be final and binding on the parties hereto and (iii) be
based on such competent medical evidence as shall be presented to such
independent physician by Executive and/or the Company or by any physician or
group of physicians or other competent medical experts employed by Executive
and/or the Company to advise such independent physician.
     (b) Termination by the Company for Cause. Executive’s employment may be
terminated by the Company for Cause (as defined below in this subsection (b)).
In the event of a termination of Executive’s employment by the Company for
Cause, no termination benefits shall be payable to or in respect of Executive
except as provided in Section 8(f)(ii). For purposes of this Agreement, “Cause”
means (i) a material breach by Executive of any provision of this Agreement;
(ii) a material and willful violation by Executive of any of the Policies (as
defined in Section 12); (iii) the failure by Executive to reasonably and
substantially perform his duties hereunder (other than as a result of physical
or mental illness or injury); (iv) Executive’s willful misconduct or gross
negligence that has caused or is reasonably expected to result in material
injury to the business, reputation or prospects of the Company or any of its
Affiliates; (v) Executive’s fraud or misappropriation of funds; or (vi) the
commission by Executive of a felony or other serious crime involving moral
turpitude; provided that in the case of any breach of clauses (i), (ii) or
(iii) that is curable, no termination there under shall be effective unless the
Company shall have given Executive notice of the event or events constituting
Cause and Executive shall have failed to cure such event or events within thirty
(30) business days after receipt of such notice. If, in the event Executive’s
employment is terminated by the Company Without Cause (as defined in subsection
(c) below) and, on or before the 12-month anniversary of the

4



--------------------------------------------------------------------------------



 



applicable Date of Termination of such termination Without Cause, it is
determined in good faith by the Board that Executive’s employment could have
been terminated for Cause under clauses (iv), (v) or (vi) hereof, Executive’s
employment shall, at the election of the Board, be deemed to have been
terminated for Cause, effective as of the date of the occurrence of the events
giving rise to the Cause termination. Upon such determination, the Company shall
(x) immediately cease paying any termination benefits pursuant to Section 8
hereof and (y) Executive shall be obligated to immediately repay to the Company
all amounts theretofore paid to Executive pursuant to Section 8. In addition, if
not repaid, the Company shall have the right to set off from any amounts
otherwise due to Executive any amounts previously paid pursuant to Section 8(f)
(other than the Accrued Obligations).
     (c) Termination Without Cause. Executive’s employment may be terminated by
the Company Without Cause (as defined below in this subsection (c)) at any time.
In the event of a termination of Executive’s employment by the Company Without
Cause, no termination benefits shall be payable to or in respect of Executive
except as provided in Section 8(f)(i). For purposes of this
     Agreement, a termination “Without Cause” shall mean a termination of
Executive’s employment by the Company other than due to Executive’s death or
Disability as described in Section 8(a) and other than for Cause as described in
Section 8(b).
     (d) Termination by Executive. Executive may resign from his employment for
any reason, including for Good Reason (as defined below in this subsection (d)).
In the event of a termination of Executive’s employment by Executive’s
resignation other than for Good Reason, no termination benefits shall be payable
to or in respect of Executive except as provided in Section 8(f)(ii) and in the
event of a termination of Executive’s employment by Executive for Good Reason,
no termination benefits shall be payable to or in respect of Executive except as
provided in Section 8(f)(i). For purposes of this Agreement, a termination of
employment by Executive for “Good Reason” shall mean a resignation by Executive
from his employment with the Company within thirty (30) days following the
occurrence, without Executive’s consent, of any of the following events: (i) a
material diminution in the Executive’s position, authority or responsibilities
(it being understood that a change to Executive’s duties and/or scope of
responsibility in connection with the reorganization of the Company’s operations
will not trigger this sub-section (i) unless accompanied by a demotion from the
“Executive Vice President” level); (ii) any decrease in Executive’s Base Salary
or a material decrease in the Executive’s incentive compensation opportunities
as set forth in Sections 4 and 5 or (iii) any other material breach by the
Company of any material provision of this Agreement; provided that the Executive
shall have given the Company notice of the event or events constituting Good
Reason and the Company shall have failed to cure such event or events within
thirty (30) business days after receipt of such notice.
     (e) Notice of Termination; Date of Termination.
     (i) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive (other than as a result of Executive’s death) shall be
communicated by a written Notice of Termination addressed to the other party to
this Agreement. A “Notice of Termination” shall mean a notice stating that
Executive or the Company, as the case may be, is electing to terminate
Executive’s employment with the Company (and thereby terminating the Employment
Period), stating the proposed effective date of such termination, indicating the
specific provision of this Section 8 under which such termination is being
effected and, if applicable, setting forth in reasonable detail the
circumstances claimed to provide the basis for such termination.
     (ii) Date of Termination. The term “Date of Termination” shall mean (i) if
Executive’s employment is

5



--------------------------------------------------------------------------------



 



terminated by his death, the date of his death, (ii) if Executive’s employment
is terminated by the Company by reason of Executive’s Disability, a date which
is at least six (6) months following the occurrence of the event giving rise to
the Disability, (iii) if Executive’s employment is terminated by Executive, a
date which is at least 30 days following the issuance of the Notice of
Termination and (iv) if Executive’s employment is terminated for any other
reason, the effective date of termination specified in such Notice of
Termination. The Employment Period shall expire on the Date of Termination.
     (f) Payments Upon Certain Terminations.
     (i) In the event of a termination of Executive’s employment by the Company
Without Cause or by Executive’s resignation from employment for Good Reason
during the Employment Period, the Company shall pay to Executive, within thirty
(30) days of the Date of Termination, his (x) Base Salary through the Date of
Termination, to the extent not previously paid, (y) reimbursement for any
unreimbursed business expenses incurred by Executive prior to the Date of
Termination that are subject to reimbursement pursuant to Section 7(a) and
(z) payment for vacation time accrued as of the Date of Termination but unused
(such amounts under clauses (x), (y) and (z), collectively the “Accrued
Obligations”). In addition, in the event of any such termination of Executive’s
employment, if Executive executes and delivers to the Company a Separation
Agreement and Release substantially in the form approved by the Company,
Executive shall be entitled to the following payments and benefits:
     (A) continued payments of Base Salary and the benefits allowance described
in Section 6(b), payable in installments in accordance with the Company’s
regular payroll policies, for the period beginning on the Date of Termination
and ending on the one (1) year anniversary of the Date of Termination (the
“Severance Period”);
     (B) a portion of Executive’s Annual Bonus for the fiscal year of the
Company during which Executive was employed that includes the Date of
Termination, such portion to equal the product (such product, the “Pro-Rata
Bonus”) of (1) the Annual Bonus that would have been payable to Executive for
such fiscal year had Executive remained employed for the entire fiscal year,
determined based on the extent to which the Company actually achieves the
performance goals for such year established pursuant to Section 4, multiplied by
(2) a fraction, the numerator of which is equal to the number of days in such
fiscal year that precede the Date of Termination and the denominator of which is
equal to 365, such amount to be payable to Executive within five (5) business
days following the date (the “Bonus Payment Date”) annual bonuses for such
fiscal year are actually paid by the Company to its active executives;
     (C) continued coverage during the Severance Period under the Company’s
medical, dental and life insurance plans referred to in Section 6(a) for
Executive and his eligible dependents participating in such plans immediately
prior to the Date of Termination, subject to timely payment by Executive of all
premiums, contributions and other co-payments required to be paid by active
senior executives of the Company under the terms of such plans as in effect from
time to time; and
     (D) at the discretion of the Company, the services of an outplacement
agency as selected by and for such period of time as determined by the Chief
Human Resources Officer of the Company.
     Executive shall not have a duty to mitigate the costs to the Company under
this Section 8(f)(i), nor shall any payments from the Company to Executive of
Base Salary or Pro-Rata Bonus be reduced, offset or canceled by any compensation
or fees earned by (whether or not paid currently) or offered to Executive during
the Severance Period by a subsequent employer or other Person (as

6



--------------------------------------------------------------------------------



 



defined in Section 19(k) below) for which Executive performs services, including
but not limited to consulting services. The foregoing notwithstanding, should
Executive receive or be offered health or medical benefits coverage during the
Severance Period by a subsequent employer or Person for whom Executive performs
services, Executive shall notify the Company of this within seven (7) business
days of such receipt or offer, as applicable, and all similar health and medical
benefits coverage provided by the Company to Executive shall terminate as of the
effective date of such new coverage.
     (ii) If Executive’s employment shall terminate upon his death or if the
Company shall terminate Executive’s employment for Cause or due to Executive’s
Disability or Executive shall resign from his employment without Good Reason, in
any such case during the Employment Period, the Company shall pay to Executive
(or, in the event of Executive’s death, to his estate) the Accrued Obligations
within thirty (30) days following the Date of Termination, provided that in the
event of Executive’s death, the said 30-day period for making such payment shall
commence from the date of production to the Company of such evidence or
information in respect of the Executive’s estate as the Company may require. In
addition, if Executive’s employment shall terminate upon his death or be
terminated by the Company due to Executive’s Disability during the Employment
Period, the Company shall pay to Executive (or, in the event of Executive’s
death, to his estate) the Pro-Rata Bonus, if any, in one lump sum within five
(5) business days following the Bonus Payment Date for the fiscal year of the
Company that includes the Date of Termination.
     (iii) Except as specifically set forth in this Section 8(f), no termination
benefits shall be payable to or in respect of Executive’s employment with the
Company or its Affiliates.
     (g) Resignation upon Termination. Effective as of any Date of Termination
under this Section 8 or otherwise as of the date of Executive’s termination of
employment with the Company, Executive shall resign, in writing, from all Board
and Board committee memberships and other positions then held by him, or to
which he has been appointed, designated or nominated, with the Company and its
Affiliates.
     9. Restrictive Covenants. Each of the Company and Executive agrees that the
Executive will have a prominent role in the management of the business, and the
development of the goodwill, of the Company and its Affiliates, and will
establish and develop relations and contacts with the principal franchisees,
customers and suppliers of the Company and its Affiliates throughout the world,
all of which constitute valuable goodwill of, and could be used by Executive to
compete unfairly with, the Company and its Affiliates. In addition, Executive
recognizes that he will have access to and become familiar with or exposed to
Confidential Information (as such term is defined below), in particular, trade
secrets, proprietary information, customer lists, and other valuable business
information of the Company pertaining or related to the quick service restaurant
business. Executive agrees that Executive could cause grave harm to the Company
if he, among other things, worked for the Company’s competitors, solicited the
Company’s employees away from the Company or solicited the Company’s franchisees
upon the termination of Executive’s employment with the Company or
misappropriated or divulged the Company’s Confidential Information, and that as
such, the Company has legitimate business interests in protecting its good will
and Confidential Information, and, as such, these legitimate business interests
justify the following restrictive covenants:
(a) Confidentiality.
     (i) Executive acknowledges and agrees that the terms of this Agreement,
including all addendums and attachments hereto, are confidential. Except as
required by law or the requirements of any stock exchange, Executive agrees not
to disclose any information contained in

7



--------------------------------------------------------------------------------



 



this Agreement to anyone, other than to Executive’s lawyer, financial advisor or
immediate family members. If Executive discloses any information contained in
this Agreement to his lawyer, financial advisor or immediate family members as
permitted herein, Executive agrees to immediately tell each such individual that
he or she must abide by the confidentiality restrictions contained herein and
keep such information confidential as well.
     (ii) Executive agrees that during his employment with the Company and
thereafter, Executive will not, directly or indirectly (A) disclose any
Confidential Information to any Person (other than, only with respect to the
period that Executive is employed by the Company, to an employee or outside
advisor of the Company who requires such information to perform his or her
duties for the Company), or (B) use any Confidential Information for Executive’s
own benefit or the benefit of any third party. “Confidential Information” means
confidential, proprietary or commercially sensitive information relating to
(Y) the Company or its Affiliates, or members of their respective management or
boards or (Z) any third parties who do business with the Company or its
Affiliates, including franchisees and suppliers. Confidential Information
includes, without limitation, marketing plans, business plans, financial
information and records, operation methods, personnel information, drawings,
designs, information regarding product development, other commercial or business
information and any other information not available to the public generally. The
foregoing obligation shall not apply to any Confidential Information that has
been previously disclosed to the public or is in the public domain (other than
by reason of a breach of Executive’s obligations to hold such Confidential
Information confidential). If Executive is required or requested by a court or
governmental agency to disclose Confidential Information, Executive must notify
the General Counsel of the Company of such disclosure obligation or request no
later than three (3) business days after Executive learns of such obligation or
request, and permit the Company to take all lawful steps it deems appropriate to
prevent or limit the required disclosure.
     (b) Non-Competition. Executive agrees that during his employment with the
Company, Executive shall devote all of his skill, knowledge, commercial efforts
and business time to the conscientious and good faith performance of his duties
and responsibilities to the Company to the best of his ability and Executive
shall not, directly or indirectly, be employed by, render services for, engage
in business with or serve as an agent or consultant to any Person other than the
Company. Executive further agrees that during his employment with the Company
and for the period of one (1) year following any termination of his employment
with the Company, Executive shall not directly or indirectly engage in any
activities that are competitive with the quick service restaurant business
conducted by the Company, and Executive shall not, directly or indirectly,
become employed by, render services for, engage in business with, serve as an
agent or consultant to, or become a partner, member, principal, stockholder or
other owner of, any Person or entity that engages in the quick serve restaurant
business, provided that Executive shall be permitted to hold a one percent (1%)
or less interest in the equity or debt securities of any publicly traded
company. Executive’s duties and responsibilities involve, and/or will affect,
the operation and management of the Company on a worldwide basis. Executive will
obtain Confidential Information that will affect the Company’s operations
throughout the world. Accordingly, Executive acknowledges that the Company has
legitimate business interests in requiring a worldwide geographic scope and
application of this non-compete provision, and agrees that this non-compete
provision applies on a worldwide basis.
     (c) Non-Solicitation of Employees and Franchisees. During the period of
Executive’s employment with the Company and for the one (1)-year period
following the termination of his employment, Executive shall not, directly or
indirectly, by himself or through any third party, whether on Executive’s own
behalf or on behalf of any other Person or entity, (i) solicit or induce or
endeavor to solicit or induce, divert, employ or retain, (ii) interfere with the
relationship of the Company or any of

8



--------------------------------------------------------------------------------



 



its Affiliates with, or (iii) attempt to establish a business relationship of a
nature that is competitive with the business of the Company with any Person that
is or was (during the last twelve (12) months of Executive’s employment with the
Company) (A) an employee of the Company or engaged to provide services to it, or
(B) a franchisee of the Company or any of its Affiliates.
     10. Work Product. Executive agrees that all of Executive’s work product
(created solely or jointly with others, and including any intellectual property
or moral rights in such work product), given, disclosed, created, developed or
prepared in connection with Executive’s employment with the Company, whether
ensuing during or after Executive’s employment with the Company (“Work Product”)
shall exclusively vest in and be the sole and exclusive property of the Company
and shall constitute “work made for hire” (as that term is defined under
Section 101 of the U.S. Copyright Act, 17 U.S.C. § 101) with the Company being
the person for whom the work was prepared. In the event that any such Work
Product is deemed not to be a “work made for hire” or does not vest by operation
of law in the Company, Executive hereby irrevocably assigns, transfers and
conveys to the Company, exclusively and perpetually, all right, title and
interest which Executive may have or acquire in and to such Work Product
throughout the world, including without limitation any copyrights and patents,
and the right to secure registrations, renewals, reissues, and extensions
thereof. The Company and its Affiliates or their designees shall have the
exclusive right to make full and complete use of, and make changes to all Work
Product without restrictions or liabilities of any kind, and Executive shall not
have the right to use any such materials, other than within the legitimate scope
and purpose of Executive’s employment with the Company. Executive shall promptly
disclose to the Company the creation or existence of any Work Product and shall
take whatever additional lawful action may be necessary, and sign whatever
documents the Company may require, in order to secure and vest in the Company or
its designee all right, title and interest in and to all Work Product and any
intellectual property rights therein (including full cooperation in support of
any Company applications for patents and copyright or trademark registrations).
     11. Return of Company Property. In the event of termination of Executive’s
employment for any reason, Executive shall return to the Company all of the
property of the Company and its Affiliates, including without limitation all
materials or documents containing or pertaining to Confidential Information, and
including without limitation, any Company car, all computers (including
laptops), cell phones, keys, PDAs, Blackberries, credit cards, facsimile
machines, televisions, card access to any Company building, customer lists,
computer disks, reports, files, e-mails, work papers, Work Product, documents,
memoranda, records and software, computer access codes or disks and
instructional manuals, internal policies, and other similar materials or
documents which Executive used, received or prepared, helped prepare or
supervised the preparation of in connection with Executive’s employment with the
Company. Executive agrees not to retain any copies, duplicates, reproductions or
excerpts of such material or documents.
     12. Compliance With Company Policies. During Executive’s employment with
the Company, Executive shall be governed by and be subject to, and Executive
hereby agrees to comply with, all Company policies, procedures, rules and
regulations applicable to employees generally or to employees at Executive’s
grade level, including without limitation, the Burger King Companies’ Code of
Business Ethics and Conduct, in each case, as they may be amended from time to
time in the Company’s sole discretion (collectively, the “Policies”).
     13. Data Protection & Privacy.
     (a) Executive acknowledges that the Company, directly or through its
Affiliates, collects and processes data (including personal sensitive data and
information retained in email)

9



--------------------------------------------------------------------------------



 



relating to Executive. Executive hereby agrees to such collection and processing
and further agrees to execute the Burger King Corporation Employee Consent to
Collection and Processing of Personal Information, a copy of which is attached
to this Agreement as Attachment 1, unless a previously executed copy of such
Consent is on file with the Company.
     (b) To ensure regulatory compliance and for the protection of its workers,
customers, suppliers and business, the Company reserves the right to monitor,
intercept, review and access telephone logs, internet usage, voicemail, email
and other communication facilities provided by the Company which Executive may
use during his employment with the Company. Executive hereby acknowledges that
all communications and activities on Company equipment or premises cannot be
presumed to be private.
     14. Injunctive Relief with Respect to Covenants; Forum, Venue and
Jurisdiction. Executive acknowledges and agrees that a breach by Executive of
any of Section 9, 10, 11, 12 or 13 is a material breach of this Agreement and
that remedies at law may be inadequate to protect the Company and its Affiliates
in the event of such breach, and, without prejudice to any other rights and
remedies otherwise available to the Company, Executive agrees to the granting of
injunctive relief in the Company’s favor in connection with any such breach or
violation without proof of irreparable harm, plus attorneys’ fees and costs to
enforce these provisions. Executive further acknowledges and agrees that the
Company’s obligations to pay Executive any amount or provide Executive with any
benefit or right pursuant to Section 8 is subject to Executive’s compliance with
Executive’s obligations under Sections 9 through 13 inclusive, and that in the
event of a breach by Executive of any of Section 9, 10, 11, 12 or 13, the
Company shall immediately cease paying such benefits and Executive shall be
obligated to immediately repay to the Company all amounts theretofore paid to
Executive pursuant to Section 8. In addition, if not repaid, the Company shall
have the right to set off from any amounts otherwise due to Executive any
amounts previously paid pursuant to Section 8(f) (other than the Accrued
Obligations). Executive further agrees that the foregoing is appropriate for any
such breach inasmuch as actual damages cannot be readily calculated, the amount
is fair and reasonable under the circumstances, and the Company would suffer
irreparable harm if any of these Sections were breached. All disputes not
relating to any request or application for injunctive relief in accordance with
this Section 14 shall be resolved by arbitration in accordance with Section 19
(b).
     15. Assumption of Agreement. The Company shall require any Successor
thereto, by agreement in form and substance reasonably satisfactory to
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle Executive to compensation from the Company in
the same amount and on the same terms as Executive would be entitled hereunder
if the Company had terminated Executive’s employment Without Cause as described
in Section 8, except that for purposes of implementing the foregoing, the date
on which any such succession becomes effective shall be deemed the Date of
Termination.
     16. Indemnification. The Company agrees both during and after the
Employment Period to indemnify Executive to the fullest extent permitted by its
Certificate of Incorporation (including payment of expenses in advance of final
disposition of a proceeding) against actions or inactions of Executive during
the Employment Period as an officer, director or employee of the Company or any
of its Subsidiaries or Affiliates or as a fiduciary of any benefit plan of any
of the foregoing. The Company also agrees to provide Executive with directors
and officers insurance coverage both during and, with regard to matters
occurring during the Employment Period, after the

10



--------------------------------------------------------------------------------



 



Employment Period. Such coverage shall be at a level at least equal to the level
being maintained at such time for the then current officers and directors or, if
then being maintained at a higher level with regard to any prior period
activities for officers or directors during such prior period, such higher
amount with regard to Executive’s activities during such prior period.
     17. Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereto with respect to the subject matter hereof. All prior
correspondence and proposals (including but not limited to summaries of proposed
terms) and all prior promises, representations, understandings, arrangements and
agreements relating to such subject matter (including but not limited to those
made to or with Executive by any other Person and those contained in any prior
employment, consulting or similar agreement, including the Original Agreement,
entered into by Executive and the Company or any predecessor thereto or
Affiliate thereof) are merged herein and superseded hereby.
     18. Survival. The following Sections shall survive the termination of
Executive’s employment with the Company and of this Agreement: 8(f), 9, 10, 11,
13, 14, 16, 18 and 19.
     19. Miscellaneous.
     (a) Binding Effect; Assignment. This Agreement shall be binding on and
inure to the benefit of the Company and its Successors and permitted assigns.
This Agreement shall also be binding on and inure to the benefit of Executive
and his heirs, executors, administrators and legal representatives. This
Agreement shall not be assignable by any party hereto without the prior written
consent of the other parties hereto, provided, however, that the Company may
effect such an assignment without prior written approval of Executive upon the
transfer of all or substantially all of its business and/or assets (by whatever
means), provided that the Successor to the Company shall expressly assume and
agree to perform this Agreement in accordance with the provisions of Section 15.
     (b) Arbitration. The Company and Executive agree that any dispute or
controversy arising under or in connection with this Agreement shall be resolved
by final and binding arbitration before the American Arbitration Association
(“AAA”). The arbitration shall be conducted in accordance with AAA’s National
Rules for the Resolution of Employment Disputes then in effect at the time of
the arbitration. The arbitration shall be held in Miami, Florida. The dispute
shall be heard and determined by one arbitrator selected from a list of
arbitrators who are members of AAA’s Regional Employment Dispute Resolution
roster. If the parties cannot agree upon a mutually acceptable arbitrator from
the list, each party shall number the names in order of preference and return
the list to AAA within ten (10) days from the date of the list. A party may
strike a name from the list only for good cause. The arbitrator receiving the
highest ranking by the parties shall be selected. Depositions, if permitted by
the arbitrator, shall be limited to a maximum of two (2) per party and to a
maximum of four (4) hours in duration. The arbitration shall not impair either
party’s right to request injunctive or other equitable relief in accordance with
Section 14 of this Agreement.
     (c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without reference to principles
of conflicts of laws.
     (d) Taxes. The Company may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to income, employment
and social insurance taxes, as shall be required by law.

11



--------------------------------------------------------------------------------



 



     (e) Amendments. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is approved in writing
by the Board or a Person authorized thereby and is agreed to in writing by
Executive. No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No waiver of any provision of this Agreement shall be implied
from any course of dealing between or among the parties hereto or from any
failure by any party hereto to assert its rights hereunder on any occasion or
series of occasions.
     (f) Severability. In the event that any one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not be affected thereby. In the event that one or more
terms or provisions of this Agreement are deemed invalid or unenforceable by the
laws of Florida or any other state or jurisdiction in which it is to be
enforced, by reason of being vague or unreasonable as to duration or geographic
scope of activities restricted, or for any other reason, the provision in
question shall be immediately amended or reformed to the extent necessary to
make it valid and enforceable by the court of such jurisdiction charged with
interpreting and/or enforcing such provision. Executive agrees and acknowledges
that the provision in question, as so amended or reformed, shall be valid and
enforceable as though the invalid or unenforceable portion had never been
included herein.
     (g) Notices. Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or, if mailed, on the third business day after the
mailing thereof, and (iv) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):
     (A) If to the Company, to it at:

             Burger King Corporation
5505 Blue Lagoon Drive
Miami, Florida 33126-2029
Attention: Chief Human Resources Officer
Telephone: 305-378-3755
Facsimile: 305-378-3189

with a copy to: General Counsel

Telephone: 305-378-7913
Facsimile: 305-378-7112

     (B) if to Executive, to his residential address as currently on file with
the Company.
     (h) Voluntary Agreement; No Conflicts. Executive represents that he is
entering into this Agreement voluntarily and that Executive’s employment
hereunder and compliance with the terms and conditions of this Agreement will
not conflict with or result in the breach by Executive of any agreement to which
he is a party or by which he or his properties or assets may be bound.

12



--------------------------------------------------------------------------------



 



     (i) Counterparts/Facsimile. This Agreement may be executed in counterparts
(including by facsimile), each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.
     (j) Headings. The section and other headings contained in this Agreement
are for the convenience of the parties only and are not intended to be a part
hereof or to affect the meaning or interpretation hereof.
     (k) Certain other Definitions.
     “Affiliate”: with respect to any Person, means any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with the first Person, including but
not limited to a Subsidiary of any such Person.
     “Control” (including, with correlative meanings, the terms “Controlling”,
“Controlled by” and “under common Control with”): with respect to any Person,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.
     “Person”: any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.
     “Subsidiary”: with respect to any Person, each corporation or other Person
in which the first Person owns or Controls, directly or indirectly, capital
stock or other ownership interests representing fifty percent (50%) or more of
the combined voting power of the outstanding voting stock or other ownership
interests of such corporation or other Person.
     “Successor”: of a Person means a Person that succeeds to the first Person’s
assets and liabilities by merger, liquidation, dissolution or otherwise by
operation of law, or a Person to which all or substantially all the assets
and/or business of the first Person are transferred.
     IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representatives, and Executive has hereunto set his hand, in each
case effective as of the date first above written.

            BURGER KING CORPORATION
      By:   /s/ Peter C. Smith         Name:   Peter C. Smith        Title:  
Chief Human Resources Officer     

            Executive:
      /s/ Charles M. Fallon       Charles M. Fallon           

13